F




                                         353RD DISTRICT COURT
   TIM SULAK                                                                                      RHONDA WATSON
        Judge                     HEMAN MARION SWEATT TRAVIS COUNTY COURTHOUSE                    Official Court Reporter
     (512) 854-9380                                P. O. BOX 1748                                      (512) 854-9356
                                                AUSTIN, TEXAS 78767
 MEGAN JOHNSON                                                                                    ELIZABETH GARCIA
                                                 FAX (512) 854-9332
   Staff Attorney                                                                                       Court Clerk
   (512) 854-4281                                                                                     (512) 854-5852

  PAMELA SEGER                                    November 15, 2016
Court Operations Officer
    (512) 854-9179




        Christopher Knowles, Deputy Clerk
        Third Court of Appeals
        P.O. Box 12547
        Austin, Texas 78711-2457

        Re:       Court of Appeals Number:    03-16-00756-CV
                  Trial Court Cause Number:   D-1-GN-15-003577

        Style: Manor Independent School District
               v. Kenya Boson

        Dear Mr. Knowles:
        There was not a reporter's record taken of the hearing that resulted in the order being
        signed on November 7, 2016 by Judge Sulak from which this appeal is pending.

        Thank you for your kind attention.

        Sincerely,


         /s/ Rhonda Watson

        Rhonda Watson
        Official Court Reporter